Citation Nr: 1611574	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right distal fibular fracture.

2.  Entitlement to an initial compensable rating for status-post deviated septum, status-post nasal septoplasty.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 2003 to October 2009.  His service included duty in Iraq with the United States Marine Corps and his awards and decorations include the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.

The Board remanded the claims for a higher rating for a right distal fibular fracture and status-post deviated septum, status-post nasal septoplasty as well as a claim for service connection for alcohol dependence in January 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for a higher rating for a right distal fibular fracture and status-post deviated septum, status-post nasal septoplasty and no further action is necessary in this regard.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2015, the AOJ granted service connection for alcohol dependence as secondary to service-connected posttraumatic stress disorder.  As the July 2015 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In June 2015, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Veterans of Foreign Wars as his representative.  The Board recognizes this change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As a final preliminary matter, the Board notes that additional evidence, namely VA treatment records dated from August 2015 through October 2015, were associated with the record after the issuance of the July 2015 supplemental statement of the case.  The Veteran has not waived initial AOJ consideration of this evidence.  However, these newly associated documents are not relevant to the instant claims and such a waiver is not required.  See 38 C.F.R. § 20.1304(c) (2015).   


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right distal fibular fracture is manifested by subjective complaints of pain and weakness, but does not result in chronic residuals of severe painful motion or weakness or ankylosis of the ankle.

2.  For the entire appeal period, the Veteran's status-post deviated septum, status-post nasal septoplasty is manifested by subjective complaints of difficulty breathing without a 50 percent obstruction of the nasal passages on both sides or the complete obstruction on one side.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for a right distal fibular fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  For the entire appeal period, the criteria for an initial compensable rating for a status-post deviated septum, status-post nasal septoplasty have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.97, Diagnostic Code 6502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected right distal fibular fracture and status-post deviated septum, status-post nasal septoplasty, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection were granted and an initial rating was assigned in the April 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disabilities and complete appropriate authorization forms in an April 2015 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in February 2010 and April 2015 to determine the severity of his right distal fibular fracture and status-post deviated septum.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right distal fibular fracture and status-post deviated septum, status-post nasal septoplasty as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his right distal fibular fracture and/or status-post deviated septum, status-post nasal septoplasty have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2015 remand directives by associating the February 2010 ears, nose and throat (ENT) examination report with the record, requesting that the Veteran identify any outstanding treatment records in an April 2015 letter and obtaining VA examinations to determine the current nature and severity of his right distal fibular fracture and status-post deviated septum, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included claims for higher rating for a right distal fibular fracture and a deviated septum.  The Veteran declined to provide specific testimony as to these issues.  The undersigned Veterans Law Judge advised the Veteran that he may submit private opinions as to the severity of his claimed disabilities directly to the Board and held open the record for an additional 30 days to allow the Veteran the opportunity to provide such evidence.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.   Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining affording the Veteran the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and severity of the Veteran's right distal fibular fracture and deviated septum disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 
B.  Right Distal Fibular Fracture

The Veteran generally contends that a higher rating is warranted for his right distal fibular fracture.  No specific argument has been provided in support of this contention.

The Veteran's right distal fibular fracture is rated under the diagnostic code for limitation of ankle motion.  For limitation of motion of the ankle, a 10 percent rating is warranted when the ankle has moderate limitation of motion and a 20 percent rating is warranted when the ankle has marked limitation of motion.  38 C.F.R. § 4.71a, 5271.   Full range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

For ankylosis of the ankle, a 30 percent rating is warranted with ankylosis between 30 degrees and 40 degrees in plantar flexion or between zero degrees to 10 degrees in dorsiflexion.  A 40 percent rating is warranted with ankylosis more than 40 degrees plantar flexion, more than 10 degrees dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  38 U.S.C.A. § 4.71a, 5270.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).

A February 2010 VA examination report reflects the Veteran's complaints that his right ankle may "flip" on him while carrying a heavy object or playing soccer.  He reported using Tylenol to relieve his symptoms and that he "walked it off."  The use of an assistive device or ankle brace was denied.  He also denied undergoing physical therapy or orthopedic evaluations since his initial injury.

Physical examination conducted during the February 2010 VA examination showed no swelling, erythema, warmth or tenderness to palpation of the ankles medially or laterally.  Dorsiflexion was found to be to 20 degrees and plantar flexion was found to be to 40 degrees without pain.  Repetitive motion testing revealed the same range of motion and did not reveal further functional impairment due to pain, fatigue, incoordination or instability.  He was noted to be able to invert and evert his ankles without difficulty.  An accompanying right ankle X-ray revealed acute fractures and findings suggesting an old trauma to the distal fibula.  A diagnosis of a right distal fibular fracture conservatively treated with no residuals was made.

A July 2012 VA ankle X-ray revealed a stable healed distal fibular fracture with no acute fracture-dislocation.

A June 2015 VA ankle conditions Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that his right ankle hurt when he walked, that he experienced pain in cold weather and that his ankle buckled at times.  Flare-ups and functional loss or functional impairment of the joint were denied.  Physical examination was negative for objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, muscle atrophy, ankylosis or joint instability in the right ankle.  Dorsiflexion was found to be from zero degrees to 20 degrees and plantar flexion was found to be from zero degrees to 45 degrees, all without pain.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was evidence of pain on weight bearing.  Muscle strength testing was found to be "4/5" for plantar flexion and dorsiflexion.  Shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus) or a talectomy (astragalectomy) were not found on examination and the Veteran was not found to have ever suffered from such conditions.  Imaging studies did not document degenerative or traumatic arthritis.

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent for the Veteran's right distal fibular fracture is not warranted.   A higher rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, both the February 2010 and June 2015 VA examinations found right ankle range of motion to be full.  Specifically, at no point during the appeal period has the Veteran's right ankle been characterized by ankylosis or marked limitation of motion, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has complained of right ankle pain and weakness, to include as noted in his VA examinations.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 
However, despite the Veteran's complaints, pain did not result in marked limitation of motion, or ankylosis of the ankle, at any time during the period on appeal.  The Veteran was still able to demonstrate full range of motion during both of his VA examinations.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's complaints of pain here, the June 2015 VA examination does not document objective evidence additional functional impairment, including additional limitation of motion, on account of pain, weakness, flare-ups, etc, that is not already contemplated by the now assigned 20 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's right distal fibular fracture even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

Finally, the Board has considered the applicability of other potential diagnostic codes.  Here, the clinical evidence does not establish, and the Veteran has not alleged, malunion of the os calcis or astragalus, an astragalectomy, nonunion of the tibia and fibula or malunion of the tibia and fibula.  The Veteran is therefore not entitled to a higher or separate rating under 5262, 5273 or 5274.
C.  Status-Post Deviated Nasal Septum

The Veteran generally contends that a higher rating is warranted for his right distal fibular fracture.  No specific argument has been provided in support of this contention.

The Veteran's status-post deviated nasal septum is rated under the diagnostic code for a traumatic deviation of the nasal septum.  A traumatic deviation of the nasal septum with a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side warrants a 10 percent rating.  This is the highest schedular rating available under the diagnostic code.  38 C.F.R. § 4.97, 6502. 

A February 2010 VA ENT examination report reflects the Veteran's complaints of a decreased ability to breathe through the left side of his nose since about 2004.  He reported that he underwent a nasal septoplasty with the straightening of the septum in June 2009, that his breathing had improved on the left side and that he was relatively asymptomatic at the present time.  Physical examination found the nose, nasopharynx, mouth, larynx and neck to be within normal limits.  Following a physical examination and a review of the Veteran's claims folder, a diagnosis of status-post deviated septum and status-post nasal septoplasty in June 2009 was made.  The examiner found that the Veteran was well-healed and asymptomatic with no current problems.

A July 2012 treatment summary from Dr. O. H., a private otolaryngologist, reflects the Veteran's reports of difficulty breathing, severe mouth-breathing and snoring.  Physical examination revealed chronic rhinitis and a deviated septum making the left side much narrower than the right.  The physician recommended a revision septoplasty in order to improve the Veteran's breathing.

A June 2015 VA sinusitis DBQ report reflects the Veteran's reports of difficulty breathing due to a nasal obstruction and that he breathed through his mouth during sleep.  Physical examination revealed a traumatic deviated septum but was negative for at least a 50 percent obstruction of the nasal passage on both sides or complete obstruction of the left or right side.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to this condition or loss of part of the nose noted.

Based on the foregoing, the Board finds that an initial compensable rating for the Veteran's status-post deviated septum is not warranted.  A compensable rating for a deviated septum requires a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  The clinical evidence, including the VA examination reports and the July 2012 private treatment summary, do not reflect findings that there was a complete obstruction on one side or a 50 percent obstruction on both sides of the nasal passages.  While the July 2012 private treatment summary notes that the Veteran had difficulty breathing due to the service-connected condition, the report does not otherwise document a 50 percent obstruction on both sides of the nasal passages or complete obstruction on one side.  In fact, a subsequent VA examination report in 2015 shows that the Veteran does not have obstruction to this degree.  As such, a compensable rating is therefore not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes.  Here, the clinical evidence does not establish, and the Veteran has not alleged, loss of part of his nose, a scarred nose, greater than 50 percent obstruction of the nasal passages on both sides or the complete obstruction on one side due to rhinitis, did not suffer from granulomatous rhinitis, did not experience speech impairments and did not have abnormal findings related to the larynx.  The Veteran is therefore not entitled to a higher or separate rating under 6504 through 6524.

G.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right distal fibular fracture and status-post deviated septum, status-post nasal septoplasty; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.
In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under     § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right distal fibular fracture and status-post deviated septum, status-post nasal septoplasty with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to ankle pain and difficulty breathing-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his right distal fibular fracture and/or status-post deviated septum.  Moreover, he reported that he was currently employed in a plastic fabricating factory in an October 2014 VA treatment note.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's right distal fibular fracture or a compensable rating for his status-post deviated septum, that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for a right distal fibular fracture is denied.

An initial compensable rating for status-post deviated septum, status-post nasal septoplasty is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


